FILED
                            NOT FOR PUBLICATION                              AUG 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50362

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01004-DSF

  v.
                                                 MEMORANDUM *
PABLO CESAR YAXON-SICAJAU,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Pablo Cesar Yaxon-Sicajau appeals from the district court’s judgment and

challenges his guilty-plea conviction and 48-month sentence for conspiracy to

conceal and harbor illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Yaxon-Sicajau’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Yaxon-Sicajau the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Yaxon-Sicajau waived the right to appeal his conviction, with the exception

of an appeal based on a claim that his plea was involuntary. He also waived the

right to appeal most aspects of his sentence. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to Yaxon-Sicajau’s plea or any aspects of the sentence not covered by

the appeal waiver. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     11-50362